Citation Nr: 9920774	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-06 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic low back 
strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to June 
1943.



FINDINGS OF FACT

1.  In a February 1993 rating decision, the Regional Office 
(RO) determined new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for chronic low back strain.  The RO notified the 
veteran of that determination, he did not appeal, and such 
became final.

2.  Additional evidence submitted since the RO's February 
1993 rating decision does not bear directly and substantially 
upon the specific matter under consideration, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and/or is duplicative of 
evidence already received and considered by the RO.



CONCLUSION OF LAW

Evidence received since the RO's February 1993 decision is 
not new and material; the decision is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


Service medical records reflect treatment for complaints of a 
backache.  Upon separation examination dated in June 1943, 
the veteran's systems were clinically evaluated as normal.

In a December 1944 rating decision, the RO determined service 
connection for a back injury was not warranted.  

In a June 1971 rating decision, the RO determined service 
connection for myalgia of the lumbar spine was not warranted.

A Department of Veterans Affairs (VA) hospital summary dated 
from September 1972 to October 1972 reflects the veteran was 
treated for a right inguinal hernia, a left ankle injury, and 
narcolepsy.  It was noted the veteran had an uneventful 
recovery.

Private treatment records dated from November 1972 to June 
1973 reflect a relevant complaint of low back pain.  

Upon VA examination dated in September 1973, the examiner 
noted some guarding of the lumbar area when rotation was 
carried out.  It was noted the veteran did not have any 
significant symptoms.  

A VA hospital summary dated from February 1974 to March 1974 
reflects the veteran complained of low back non-radiating 
pain.  Lumbosacral spine films were noted as normal.  It was 
noted the veteran was treated with bed rest and analgesics.  
It was further noted the veteran continued to improve on 
nonoperative therapy and was dismissed.  The pertinent 
diagnosis was chronic lumbosacral strain.

A September 1943 medical examination certificate, received by 
the RO in May 1974, reflects a relevant notation of an 
exaggerated lumbar curve.

A statement from L. S., received by the RO in August 1974, 
states the veteran did injure his back while unloading tents 
at Fort Clark, Texas.  It further states the veteran did 
report to the dispensary for treatment.

A statement from J. G., received by the RO in August 1974, 
states the veteran did injure his back while unloading tents 
at Fort Clark, and he did report to the dispensary for 
treatment.  It further states the veteran was receiving 
treatment for his back when he was discharged.

Upon VA examination dated in August 1974, a relevant 
diagnosis of chronic lumbosacral strain was noted.  It was 
further noted that x-ray examination of the lumbosacral spine 
was normal.  A psychiatric report reflects an impression of 
narcolepsy and anxiety neurosis with depressive features.

In an October 1974 rating decision, the RO determined service 
connection for a back disability was not warranted.  

A November 1974 examination report reflects a complaint of a 
chronic backache.  It was noted the veteran had difficulty in 
rising from the sitting position and could not pick up 
objects from the floor.  A diagnosis of lumbar osteoarthritis 
with possible prolapsed intervertebral disc was noted.  

A statement from a VA physician, received by the RO in 
February 1975 but dated in May 1974, reflects the veteran was 
treated at a VA facility from February 1974 to March 1974 for 
chronic low back pain.  It was noted the veteran improved 
little with conservative care and was given a regular 
discharge.  The veteran complained of pain.  Physical 
examination revealed no neurological abnormalities.  Some low 
back tenderness was noted.  It was noted the veteran's 
occupation should not involve heavy lifting.  

VA outpatient treatment records dated from November 1991 to 
August 1992 reflect a relevant diagnosis of chronic low back 
pain.  

In a February 1993 rating decision, the RO determined new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for low back strain.

The evidence received since the RO's February 1993 rating 
decision consists of an August 1944 letter from VA to the 
veteran, a December 1955 letter from VA to the veteran, VA 
outpatient treatment records dated from November 1991 to 
January 1998, the transcript of the veteran's December 1996 
RO hearing, copies of the statements from J. G. and L. S., 
copies of the veteran's service medical records dated from 
January 1943 to May 1943, a copy of the November 1974 
examination report, and a copy of the May 1974 statement from 
a VA physician.  

The August 1944 letter from VA reflects the veteran was 
informed of his right to file a claim for disability and 
provided with a Form 526, Veteran's Application for Pension 
or Compensation for Disability Resulting from Service in the 
Active Military or Naval Forces of the United States.  The 
veteran was instructed to forward the completed application 
to the VA in Waco, Texas.  

The December 1955 letter to the veteran from VA reflects the 
veteran's application for hospital treatment was approved, 
although a bed was not available for him at that time.  

Relevant VA outpatient treatment records dated from November 
1991 to January 1998, received by the RO in February 1998, 
reflect complaints of low back pain and an assessment of 
chronic low back pain.  

At his December 12, 1996 RO hearing, the veteran testified 
that he did not have a history of low back strain prior to 
entering the military.  (Transcript, page 1).  The veteran 
stated he injured his back while unloading tents and was 
treated with pills.  The veteran also stated he was still 
under a doctor's care when he was discharged.  (Transcript, 
page 2).  The veteran testified he has had back trouble since 
his discharge from service.  (Transcript, pages 3-4).  The 
veteran also testified he had been treated for his back at VA 
facilities in Phoenix and Temple, Arizona, and in Alexandria, 
Louisiana.  (Transcript, pages 3, 4, and 6).  The veteran 
stated he had limitation of motion in his back, back spasms, 
and pain radiating from his back into his legs.  (Transcript, 
page 7).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that, in order to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence submitted "since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."  
Evans v. Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The veteran contends new and material evidence has been 
submitted to warrant service connection for chronic low back 
strain.  The veteran contends that his chronic low back 
strain was incurred during his active service.

The August 1944 letter and December 1955 letter are new in 
that they were not previously of record.  However, they do 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of a 
chronic low back strain as a result of service.  These 
records do not reflect a causal link between the veteran's 
chronic low back strain and any incident of service.  Thus, 
the newly submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, in that it does not tend to show that a chronic 
low back strain was incurred or aggravated during service, or 
is otherwise attributable to service.  See 38 C.F.R. § 3.156.

VA outpatient treatment records dated from November 1991 to 
January 1998 are likewise new in that they were not 
previously of record.  However, they do not bear directly and 
substantially upon the specific matter under consideration, 
i.e., the incurrence or aggravation of a chronic low back 
strain as a result of service.  The records do not reflect a 
causal link between the veteran's chronic low back strain and 
any incident of service.  Thus, the newly submitted evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  More specifically, it 
does not tend to show that a chronic low back strain was 
incurred or aggravated during service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156.

The veteran's hearing testimony is essentially cumulative of 
his prior contentions and is therefore not new and material.  
See 38 C.F.R. § 3.156.  The Board of Veterans' Appeals 
(Board) notes that although the veteran is competent to offer 
his symptomatology, he is not competent to offer medical 
opinions regarding its etiology or whether it constitutes a 
disability within the meaning of the relevant regulation(s).  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The copies of statements from J. G. and L. S. are duplicative 
of statements already received and considered by the RO.  
Thus, they are not new and material.  See 38 C.F.R. § 3.156.

Copies of service medical records dated from January 1943 to 
May 1943 are similarly duplicative of the service medical 
records already received and considered by the RO.  As such, 
they too are neither new nor material.  See 38 C.F.R. 
§ 3.156.

Copies of the November 1974 examination report and of the May 
1974 VA physician statement are duplicative of those already 
received and considered by the RO.  Thus, they are not new 
and material.  See 38 C.F.R. § 3.156.

Based on a review of the entire evidence of record, and 
absent the submission of new and material evidence, the 
veteran's claim for service connection for low back strain 
must be denied.

ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for chronic low back strain, 
service connection remains denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

